
	
		II
		110th CONGRESS
		2d Session
		S. 2937
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2008
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To provide permanent treatment authority for participants
		  in Department of Defense chemical and biological testing conducted by Deseret
		  Test Center and an expanded study of the health impact of Project Shipboard
		  Hazard and Defense, and for other purposes.
	
	
		1.Permanent treatment authority
			 for participants in Department of Defense chemical and biological testing
			 conducted by Deseret Test Center (including Project Shipboard Hazard and
			 Defense)Section 1710(e)(3)
			 of title 38, United States Code, is amended—
			(1)in subparagraph
			 (B), by inserting and after the semicolon;
			(2)in subparagraph
			 (C), by striking ; and and inserting a period; and
			(3)by striking
			 subparagraph (D).
			2.Expanded study
			 on the health impact of Project Shipboard Hazard and Defense
			(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall enter into a contract with the Institute of Medicine of the
			 National Academies to conduct an expanded study on the health impact of Project
			 Shipboard Hazard and Defense (Project SHAD).
			(b)Covered
			 veteransThe study required
			 by subsection (a) shall include, to the extent practicable, all veterans who
			 participated in Project Shipboard Hazard and Defense.
			(c)Utilization of
			 existing studiesThe study required by subsection (a) may use
			 results from the study covered in the report entitled Long-Term Health
			 Effects of Participation in Project SHAD of the Institute of Medicine
			 of the National Academies.
			
